            Case 1:21-cr-00224-VEC Document 26
                                            27 Filed 08/11/21 Page 1 of 1
                                                                                          M. THEODORE TAKOUGANG
                                                                                                         212-399-8341 PHONE
                                                                                              ttakougang@perryguha.com EMAIL




MEMO ENDORSED                                                                                   USDC SDNY
                                                                                                DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                               August 11, 2021
                                                                                                DOC #:
  VIA ECF                                                                                       DATE FILED: 

  The Honorable Valerie E. Caproni
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, New York 10007

         Re:    United States v. Michael Rose, 21 Cr 224 (VEC)

  Dear Judge Caproni:

          We represent defendant Michael Rose in the above-captioned matter. With the consent of
  the government, we write to request an approximately 30-day adjournment of the status conference
  currently scheduled for August 17, 2021, at 3:00 p.m.

         The reason for the request is to enable counsel to continue conversations with the
  prosecutor about the charges.

         In connection with this request, Mr. Rose and counsel agree to the exclusion of time under
  the Speedy Trial Act until the date set by the Court for the next conference.

         Thank you for Your Honor’s consideration.


                                                                         Respectfully submitted,

                                                                          /s/ M. Theodore Takougang

                                                                         M. Theodore Takougang


  cc:    AUSA Samuel Adelsberg (via ECF)                                        Application DENIED.

                                                                                SO ORDERED.



                                                                                                                      
                                                                                                                      
                                                                                HON. VALERIE CAPRONI
                                                                                UNITED STATES DISTRICT JUDGE
                                     35 East 62nd Street, New York, NY 10065
                          212-399-8330 PHONE | 212-399-8331 FAX | www.perryguha.com WEBSITE
